In an action to foreclose a mortgage, the defendant Marilyn Fillippo appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Oshrin, J.), entered June 17, 1999, as granted those branches of the plaintiff’s motion which were for summary judgment on the complaint insofar as asserted against her and to dismiss her affirmative defenses and counterclaims.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff established its entitlement to summary judgment as a matter of law by submitting the mortgage, a stipulation in which the appellant ratified the mortgage, and proof of nonpayment of the loan (see, LBV Props. v Greenport Dev. Co., 188 AD2d 588, 589). The appellant’s conclusory and unsubstantiated assertions in opposition to the motion were insufficient to raise a triable issue of fact (see, Yasuda Bank & Trust Co. v Oree, 233 AD2d 391; Marine Midland Bank v Freedom Rd. Realty Assocs., 203 AD2d 538; LBV Props. v Greenport Dev. Co., supra). Accordingly, the Supreme Court properly granted those branches of the plaintiffs motion which were for summary judgment against the appellant, and to dismiss the appellant’s affirmative defenses and counterclaims. Altman, J. P., Goldstein, McGinity and Luciano, JJ., concur.